Mr. Presiding Justice Waterman delivered the opinion of the court. The assignment of the lease gave to appellee power,to collect the rent and to institute all proper proceedings for enforcing payment thereof. Sec. 14, Chap. 80, R. S.; Barnes v. Northern Trust Company, 169 Ill. 112. If an assignment under seal was required, the instrument executed by Mrs. Holmes May 22, 1893, is under seal, and this recognized the validity of her previous assignment. Appellant, for some five years after the assignment, paid rent to appellee, as it now urges, to him as a collector only. The assignment by Mrs. Holmes to appellee was attached to the lease under which, during these years,'appellant paid rent. The rent being due upon a day fixed by the lease, and the practice of paying by check sent by mail having been followed for years, a personal demand at the premises of appellant was unnecessary to create a default. The judgment of the Superior Court is affirmed.